PER CURIAM.
We affirm the defendant’s conviction of robbery with a weapon pursuant to Section 812.13(2)(b), Florida Statutes (1987). We set aside the forty-year sentence imposed as it exceeds the statutory maximum, even though it is within the sentencing guidelines range. The maximum sentence for this crime is thirty years. § 775.082(3)(b), Fla.Stat. (1987).
On the record before us, we note that the defendant was not sentenced as an habitual offender. Therefore, the sentence is reversed and the cause remanded for resen-tencing to thirty years’ imprisonment. The defendant does not have to be present at such resentencing.
SCHOONOVER, C.J., and SCHEB and CAMPBELL, JJ., concur.